In an action for a judicial separation, for a declaration that a purported Mexican decree of divorce procured by the defendant husband is void, and for the recovery of moneys expended for necessaries, the plaintiff wife appeals from an order of the Supreme Court, Nassau County, entered January 25, 1965, which denied her motion to examine the defendant before trial as to his finances. Order affirmed, without costs. The plaintiff’s motion was properly denied because: (a) it was made returnable approximately nine months after she had served and filed a note of issue and statement of readi*467ness; (b) no subsequently developed unusual or unanticipated conditions were shown which would warrant departure from the rule foreclosing such examination after filing of the note of issue and readiness statement. Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.